Case 19-03079-KRH     Doc 40   Filed 01/15/20 Entered 01/15/20 17:55:33   Desc Main
                               Document     Page 1 of 2




Charles H Krumbein, (VSB NO 01234)
Krumbein & Associates, PLLC
1650 Willow Lawn Drive Ste 201
Richmond, Va 23230
804 673 4358
charlesh@krumbein.com

                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              RICHMOND DIVISION

IN RE                                              CASE NO 17-34078 KRH
POTOMAC PILE DRIVE LLC
DEBTOR

PETER BARRETT, TRUSTEE
Plaintiff                                    ADV Pro- 19-03070 KRH

V
Robin McCormack,
Shoreline Service & Design LLC
Brad Martin
Potomac Pile Driver LLC
APD3 LLC and
Jacob Lillard
     Defendants

                    Objection to Finding of Default and
                           Motion for Continuance

This day comes Robin McCormack and her corporation Shoreline
Service & Design LLC by Counsel Charles H Krumbein and moves
this court to not find these two defendants in default for a
failure to answer the Movant Trustee’s complaint in the above
styled action.
Robin McCormack tried unsuccessfully to file an answer in this
matter which was struck by the Clerk because counsel was
required to file and represent corporations.
This means that even today the attorney for the Movant Trustee
knows that these two defendants believe they have defenses to
these claims.
Case 19-03079-KRH   Doc 40   Filed 01/15/20 Entered 01/15/20 17:55:33   Desc Main
                             Document     Page 2 of 2


Counsel for these two parties needs time to listen to his
clients, other witnesses, read documents and prepare a
thoughtful answer.
Ms. McCormack, by her counsel is convinced that the trustee’s
allegation is completely false regarding the concept in fact or
at law that Shoreline and Potomac are one entity. She needs time
to gather the evidence that would show the assets of Shoreline
and that the source of those assets was not Potomac as the
trustee has alleged.
Counsel for Ms. McCormack and Shoreline urge this court to not
find that any party is in default as there is the possibility
that the court could find that there was one entity, which the
Defendants alleges is false. .         The Trustess’ complaint fully
imerses the concept of one entity in his complaint and a finding
of default and default Judgment could create facts that preclude
these two defendants from presenting compelling facts proving
that Shoreline and Potomac are separate entities.

Date: January 15, 2020

                                                /S/ Charles H Krumbein
                                            Charles H Krumbein, (VSB NO 01234)
                                                    Krumbein & Associates, PLLC
                                                1650 Willow Lawn Drive Ste 201
                                                            Richmond, Va 23230
                                                                  804 673 4358
                                                        charlesh@krumbein.com
                         Certificate of Service

This day the undersigned certifies that a true copy of this
Notice of Appearance was sent by CM/ECF and delivered to the
Plaintiff’s Counsel.
January 15, 2020
                                           /S/ Charles H Krumbein
                                        Charles H Krumbein, Esq.
